Regency Energy Partners Reports First Quarter 2010 Results Adjusted EBITDA Increased By 11% Over First Quarter 2009 DALLAS, May 7, 2010 – Regency Energy Partners LP (NASDAQ: RGNC), (“Regency” or the “Partnership”), announced today its financial results for the first quarter ended March 31, 2010. Regency’s adjusted EBITDA increased to $60 million for the first quarter of 2010, compared to $54 million for the first quarter of 2009.Adjusted total segment margin decreased to $97 million for the first quarter of 2010, compared to $104 million for the first quarter of 2009.For the first quarter of 2010, the Partnership recorded a net loss of $612 thousand, compared to net income of $148 million for the first quarter of 2009.This variance is primarily related to a one-time gain of $133 million in the first quarter of 2009 related to the contribution of the Regency Intrastate Gas System (“RIGS”) to the Haynesville Joint Venture; a $7 million decrease primarily related to a mark-to-market change in the value of commodity derivatives; and a $3 million decrease primarily related to a non-cash value change associated with the embedded derivatives within the Series A Convertible Redeemable Preferred Units issued in September 2009. “The first quarter was an important juncture for Regency as we placed the Haynesville Expansion Project in service in early 2010.This was the first major pipeline extension to come online in the Haynesville Shale,” said Byron Kelley, chairman, president and chief executive officer of Regency. “Our diversified assets generated solid first-quarter adjusted EBITDA growth, and we expect all of our segments to continue to produce strong results throughout the remainder of the year.” RECENT DEVELOPMENTS On April 30, 2010, Regency announced that it had acquired approximately 7.0% of the Haynesville Joint Venture, the general partnership that owns RIGS, from an affiliate of GE Energy Financial Services, a unit of GE (NYSE: GE), for approximately $92 million and the right to vote the interest retained by GE Energy Financial Services. Regency’s total ownership interest in the Haynesville Joint Venture is now approximately 49.99%. Regency will continue as the operator of RIGS, which transports gas from the Haynesville Shale, one of the fastest growing U.S. natural gas fields. REVIEW OF SEGMENT PERFORMANCE With the creation of the Haynesville Joint Venture in March 2009, the Partnership realigned the composition of its business segments and restated all segment information. Gathering and Processing - The Gathering and Processing segment includes Regency's natural gas processing and treating plants, low-pressure gathering pipelines and NGL pipeline activities.In addition, Regency reports its producer services revenues in this segment. Adjusted segment margin for Gathering and Processing, which excludes non-cash hedging gains and losses related to the Gathering and Processing segment, was $59 million for the first quarter of 2010, compared to $55 million for the first quarter of 2009. Total throughput volumes for the Gathering and Processing segment averaged 1.0 million MMbtu per day of natural gas, and processed NGLs averaged 26,000 barrels per day for the first quarter of 2010, compared to 1.0 million MMbtu per day of natural gas and 23,000 barrels per day for processed NGLs in the first quarter of 2009. Transportation - Following the formation of the Haynesville Joint Venture, Regency’s Transportation segment consists exclusively of its interest in the Haynesville Joint Venture.Prior periods have been restated to reflect the Partnership’s then wholly owned RIGS subsidiary as the exclusive reporting unit within this segment.After the contribution of RIGS to the Haynesville Joint Venture, Regency does not record segment margin for the Transportation segment because the income attributable to the Haynesville Joint Venture is recorded as income from an unconsolidated subsidiary. For quarter-over-quarter comparisons of the Transportation segment, Regency is providing segment information inclusive of 100% of the Haynesville Joint Venture’s segment margin.Combined transportation segment margin increased to $34 million for the first quarter of 2010, compared to $14 million for the first quarter of 2009.This increase is primarily driven by the completion of the Haynesville Expansion Project in the first quarter of 2010. Total combined Transportation throughput volumes averaged 883,000 MMbtu per day of natural gas for the first quarter of 2010, compared to 811,000 MMbtu per day of natural gas for the first quarter of 2009. “Volumes on the Haynesville Expansion Project began flowing in early February,” said Kelley. “We expect throughput in our Transportation segment to increase as volumes continue to ramp up throughout the remainder of 2010.” Contract Compression - The Contract Compression segment provides customers with turnkey natural gas compression services to maximize natural gas production, throughput and cash flow.Regency's integrated solutions include a comprehensive assessment of a customer's natural gas contract compression needs and the design and installation of a customized compression system. Segment margin for the Contract Compression segment was $37 million for the first quarter of 2010, compared to $37 million for the first quarter of 2009.Regency’s revenue generating horsepower decreased to 759,704 for the first quarter of 2010, compared to 789,494 of revenue generating horsepower for the first quarter of 2009. Corporate and Others – The Corporate and Others segment is primarily comprised of a small interstate pipeline and the Partnership’s corporate offices.Revenues in this segment are derived from the operations of an interstate pipeline which, prior to the realignment of the business segments in May 2009, was reported within the Transportation segment, as well as partial reimbursements of general and administrative costs from the Haynesville Joint Venture.Segment margin in the Corporate and Others segment increased to $7 million for the first quarter of 2010, compared to $824 thousand for the first quarter of 2009. CASH DISTRIBUTIONS On April 27, 2010, Regency announced a cash distribution of 44.5 cents per outstanding common unit for the first quarter ended March 31, 2010. This distribution is equivalent to $1.78 per outstanding common unit on an annual basis and will be paid on May 14, 2010, to unitholders of record at the close of business on May 7, 2010. In the first quarter of 2010, Regency generated $45 million in cash available for distribution, representing coverage of 1.06 times the amount required to cover its announced distribution to common unitholders. Regency makes distribution determinations based on its cash available for distribution and the perceived sustainability of distribution levels over an extended period.In addition to considering the cash available for distribution generated during the quarter, Regency takes into account cash reserves established with respect to prior distributions, seasonality of results, and its internal forecasts of adjusted EBITDA and cash available for distribution over an extended period.Distributions are set by the Board of Directors and are driven by the long-term sustainability of the business. ORGANIC GROWTH Regency’s approximately $180 million of projected 2010 organic growth capital expenditures includes approximately $148 million for the Gathering and Processing segment, primarily in north Louisiana and south Texas, $24million for the Contract Compression segment, and $8 million related to the Corporate and Others segment.In addition, Regency plans to make additional investments to fund Regency’s proportionate share of growth associated with the Haynesville Joint Venture of approximately $23 million in 2010. In the three months ended March 31, 2010, Regency incurred $29 million of growth capital expenditures, exclusive of growth capital related to the Haynesville Joint Venture, of which $21 million was related to organic growth projects in the Gathering and Processing segment and $8 million was related to the fabrication of new compressor packages for the Contract Compression segment. In the three months ended March 31, 2010, Regency invested $20 million to fund its proportionate share of growth associated with the Haynesville Joint Venture. TELECONFERENCE Regency Energy Partners will hold a quarterly conference call to discuss first-quarter results on Monday, May 10, 2010, at 10 a.m. Central Time (11 a.m. Eastern Time). The dial-in number for the call is 1-866-800-8651 in the United States, or +1-617-614-2704 outside the United States, pass code 95381517.A live webcast of the call can be accessed on the investor information page of Regency Energy Partners’ Web site at www.regencyenergy.com.
